internal_revenue_service appeals_office release number release date date date officer certified mai dear department of the treasury employer_identification_number person to contact employee d number tel fax ein uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our revocation was made for the following reasons you are not operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_3_-1 you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in internal_revenue_code sec_501 more than an insubstantial part of your activities are in furtherance of an non- exempt_purpose you are not operated primarily for a public purpose as is required by internal_revenue_code sec_501 and sec_1_501_c_3_-1 you operate for the benefit of private interests alternatively you are a private_foundation because you do not meet the requirements of internal_revenue_code sec_501 to be classified as a supporting_organization you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form pf by the 15th day of the fifth month after the end of your annual_accounting_period contributions to your organization are not deductible under sec_170 of the code processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or department of the treasury i internal_revenue_service tax_exempt_and_government_entities_division michigan avenue 10th floor detroit mi org date date taxpayer_identification_number form tax_year s ended 20xx 20xx and 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_601 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ l issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f explanation of items tax identification_number yeariperiod ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org issue should the org's org tax exemption under sec_501 of the internal_revenue_code be revoked a fact sec_1 determination letters a determination_letter dated august 20xx was issued to the org conferring tax- exempt status as an organization described under sec_501 and further classified as a public charity status under sec_509 type this letter instructed org to file a form_990 on january 20xx a determination_letter was issued to org instructing org that it was not required to file a form_990 as it met the criteria for classification as an integrated_auxiliary_of_a_church as described in sec_1_6033-2 of the treasury regulations org is under examination by the internal_revenue_service irs service and has advised the service that e org does not solicit funds from the general_public org does not have any brochures or pamphlets explaining its operations ’ e org does not have employees ‘ e org does not have volunteers e org does not have a website e org does not have a conflict of interest policy ’ e org does not have a document retention and destruction policy e org does not have an annual report ’ e org does not have audited financial statements e org does not have any internal control reports e two of org's three board members have business relationships with the other board members all section references are to the intemal revenue code of unless otherwise indicated information_document_request idr idr idr idr idr idr idr idr idr and idr idr form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of name of taxpayer org explanation of item sec_3 board_of directors and relationships year period ended 12-31-20xx 12-34-20xx 12-31-20xx tax identification_number the board_of directors which has remained the same since inception consists of i ii iii director-1 director-2 director-3 additionally the service learned director-1 has relatives wife individual-1 and mother-in-law individual-2 individual-3's wife who are partners in the co-1 which in turn is the general managing partner of org's sole asset namely the partnership also individual-1 through indirect attribution director-1 owns a portion of co-1 indirectly owns a portion of co-1 director-1 and director-3 share a relationship to co-1 which is corporation engaged in the food service business a for-profit director-3 is a manager of co-2 which is wholly owned by co-1 the board_of in addition to this co-1 is managed by a board_of advisors four of the five advisors is comprised of the five individuals listed below a for-profit corporation individuals have a relationship with co-1 which is engaged in the food service business these five individuals control whether or not the foundation receives distributions from the partnership i ii iii iv vv advisor-1 advisor-2 advisor-3 advisor-4 and advisor-5 minutes org's board_of directors met on april 20xx and excerpts from said meeting follows a meeting of the board_of directors of the org was held on friday april 20xx in city country directors director-3 and director-1 were present in person and director director-2 was present via speaker telephone also present was advisor-3 director-1 reported that a determination_letter had been received from the internal_revenue_service dated august 20xx confirming that the org is tax exempt under sec_501 and is a public charity as a type supporting_organization under sec_509 although the initial determination that letter_determination a required individual-13 the org was overturned forms appealed to and stated was that had file by by idr idr and form_1023 application_for exemption a4 relationships and organizational structure of the for-profit entities obtained from lb_i agents’ examination information_document_request idr form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org tax identification_number determination_letter dated january 20xx the internal_revenue_service ruled that the org is not required to file form_990 because it meets the criteria for classification as an integrated_auxiliary_of_a_church as described in sec_1_6033-2 of the treasury regulations director-3 reminded the directors that the org was initially funded by a grant from the foundation of shares of the common_stock in co-3 a reit which owns and holds certain real_estate_assets together with the other owners of co- the org formed the partnership a delaware limited_partnership the partnership and transferred the shares of the common_stock of co-3 to that partnership the partnership the primary source of funding of the org will be distributions from the partnership in exchange for partnership_interest limited an in org's articles of incorporation which were filed in the state of state september 20xx states its purpose mission in part as receiving organizations and administering funds for the benefit of other charitable org's by-laws state in part article i name mission and purposes sec_1 name this corporation shall be known as org sec_1 purposes the purpose of this corporation is to further the kingdom of god through the support of the beneficiary organizations as defined in article il of these bylaws as an integral part of the evangelical purposes of the beneficiary organizations and the worldwide evangelical christian missions and activities being carried on by the beneficiary organizations or educational_purposes within this corporation is formed for religious charitable scientific literary the meaning of sec_501 of the united_states internal_revenue_code_of_1986 as amended from time to time and any successor corresponding provisions of future united_states internal revenue laws the code and more specifically to receive administer and distribute funds for the beneficiary organizations and the churches missions and activities which are a part of the beneficiary organizations sec_1 mission philosophy and purposes the mission of this corporation is to further the kingdom of god through the in organizations beneficiary support and_ the of idr idr and form_1023 provide copies of articles of incorporation and bylaws from september of 20xx form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org this corporation shall support those furtherance but not in limitation of this mission and the charitable religious and educational_purposes as set forth in section lawful activities of the beneficiary organizations which may be necessary furtherance accomplishment and attainment of the mission purposes and activities of the beneficiary organizations including but not limited to the following desirable useful the for or a to further the proclamation of the gospel throughout the world in order to increase awareness of god's saving grace and the eternal purpose of man to b evangelical christianity teach advance and extend the doctrines of to promote discipleship and nurturing of christians c throughout the world for and to train send forth and support christian missionaries an scriptural world to churches the fulfill churches christian to help christian various basis d from interdenominational responsibility of evangelization those on_ to e missions develop and encourage interest in christian to preach the gospel of our lord jesus christ with the f aim of establishing churches which are self-propagating disaster to provide relief and health care services in the event g of and development assistance in areas of need and training of personnel for such services catastrophes famine other and aid charitable religious and missionary work to engage in throughout the world including but not limited to i the propagation of the christian gospel through communication media or any other method ii the production publication and distribution of literature records videos and films ili the operation of theological educational linguistic translation and leadership development programs of an evangelical christian nature iv the provision of health care and the related training of personnel for such services and v the receipt and forwarding of funds so received for the support of such devote themselves to the work of missions and to have charge of and direct missionary efforts in any region or locale and organizations missionaries shall as_ or to receive account for and forward property and funds given to this corporation by donors for the support of the beneficiary organizations and such projects and missions which the beneficiary organizations objectives purposes carry and out the of h i form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-34-20xx name of taxpayer org limitations on powers powers and this section corporation may engage in any activity in connection with its purposes mission and philosophy and for which a nonprofit corporation may be organized under the state nonprofit corporation act of however this corporation shall not carry on any other activities not permitted to be carried on by i a corporation exempt from federal_income_tax under sec_501 of the code and ii a corporation to which contributions are deductible under sec_170 of the code of no the part profit assets income or this corporation has not been formed for pecuniary profit or gain this corporation shall inure to the benefit of any member of the board_of directors or officer of this corporation or any other private person however this corporation shall be authorized and empowered to compensation_for services rendered except for compensation to disqualified persons as defined in sec_4941 of the code and to make payments and the purposes mission and philosophy set forth in this article in furtherance of distributions reasonable pay of of on any behalf campaign article il no substantial part of the activities of this corporation shall be the carrying on of propaganda or otherwise attempting to influence legislation this corporation shall not participate in or intervene in including the publishing or distribution of statements political any candidate for public_office beneficiary organizations sec_2_1 beneficiary organizations beneficiary organizations to be supported by this corporation are co-4 of city state usa a nonprofit corporation duly organized and validly existing under the laws of the state of state and a tax exempt public charity qualified as an association of churches under sec_501 and sec_509 of the code co-4 its related churches missions organizations affiliates programs and similar christian evangelical churches organizations programs and activities which carry on the same purposes mission and philosophy of this corporation support in section its purposes mission and philosophy this furtherance of and corporation donations to or ventures sponsored or supported by any of the beneficiary organizations may expend funds to operate and carry on projects missions programs activities or ventures of any of form 886-a rev cat no 20810w department of the treasury - internal_revenue_service organizations distributions beneficiary programs missions missions activities activities projects grants make may gifts the and of page of explanation of items year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org tax identification_number projects the beneficiary organizations or make distributions grants gifts and donations to or expend funds to operate and carry on or ventures sponsored or supported by similar christian evangelical organizations that carry on the same purposes mission and philosophy of this corporation programs activities missions sec_2 change_of beneficiary organization the board right to appoint a successor of directors shall have the beneficiary organization in accordance with this article il in the event that to i any beneficiary organization fails continue to be qualified under sec_501 of the code ii there is a substantial change in the purpose or operation of the beneficiary organization that is inconsistent with the purposes mission and philosophy of this corporation or iii any beneficiary organization is dissolved and liquidated the board_of directors shail have the right to substitute one or more new beneficiary organizations which i have a similar purpose mission and philosophy to the original purpose mission and philosophy of the beneficiary organization for which it is being substituted and similar purpose mission and philosophy to this corporation and ii are qualified as a tax exempt public charity under sec_501 and sec_509 or of the code of all ii upon dissolution of the assets or principal the provisions of sec_2 its discretion distribute portions or sec_2 distributions of income in accordance with the provisions of these bylaws and as permitted by law the board_of directors of this corporation may from time to time and in of the net_income to one or more of the beneficiary organizations and for the purpose mission and philosophy of this corporation or accumulate the net_income of this corporation as it may consider appropriate this corporation may not at any time this distribute any portion corporation to any beneficiary organization except i in of these compliance with bylaws or this corporation in accordance with article ix of these bylaws sec_2 distributions of assets or principal in the event that the board_of directors by unanimous action determines that the purpose mission and philosophy of this corporation may or organizations qualified under this sec_2 the board_of directors may make a grant of a portion or all of the assets of this corporation to that organization or organizations to carry this corporation any organization to which any portion of the assets of this corporation are to be transferred shall i have a this corporation and ii be qualified as a tax exempt public charity under sec_501 and sec_509 of the code form 886-a rev cat no 20810w department of the treasury - internal_revenue_service philosophy of the purpose organization philosophy liquidation achieved purpose another mission mission similar better and and and on be as_ by of ' page of si explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org beneficiary organization sec_2 no claims by beneficiary organizations neither a any beneficiary organization shall at any time have any claim against the assets of this corporation except as any claim may be created by the bylaws or the resolutions of the board_of directors of this corporation creditors nor the of article ill board_of directors sec_3_1 board_of directors number the property business and affairs of this corporation shall be under the direction and contro of a board_of directors the board_of directors shall consist of not less than three members as designated by the board_of directors in accordance with this article fll from time to time the number of directors may be increased but not decreased and the provisions of this article the directors may be modified only by action of the board_of directors at a meeting duly called for that purpose and election qualifications the as of to ill sec_3_2 qualifications for election of board_of directors the board_of directors shall be elected by the directors at each annual meeting in accordance with the provisions for directorship nonprofit corporation act the provisions of this article iii and the following qualifications corporations under state the a the members of the board_of directors shall be persons who are representative of the worldwide evangelical christian community and are supportive of the mission philosophy and purposes of this corporation and who have special knowledge and expertise that will contribute to the success of the mission philosophy and purposes of this corporation a majority of the members of the board_of directors shall be a member of the governing board_of co-4 or one of its affiliates or one of the other beneficiary organizations and representative of the evangelical christian community from which the beneficiary organizations are chosen one member shall be a member of the governing board_of co-5 a state limited_liability_company or its successor organization co-5 or a descendant of individual-1 or advisor-5 of city state a descendant or spouse of b c sec_3_8 powers and duties of board_of directors the board_of directors shall have all lawful powers to do such business as necessary to carry out the purpose mission and philosophy of this corporation and as the governing board_of a nonprofit corporation is permitted under the state nonprofit corporation act being act no of the public acts of form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org a b c including but not in limitation thereof the following powers to accept or refuse to accept any bequests gifts or grants which are proposed to be made to this corporation based upon the discretion and judgment of the directors taking into consideration the nature of the proposed gift any conditions or restrictions placed upon the gifts and the appropriateness of such gift to the purposes mission and philosophy of this corporation to make final approval of all grants gifts donation and expenditures by this corporation which may be in furtherance of and philosophy of this corporation purposes charitable religious mission and the of to accept advice and counsel from co-5 for identifying and recommending grants to the board_of directors assessing the effectiveness the charitable and religious purposes mission and philosophy of this corporation co-5 shall not act for this corporation and the advice and counsel of co-5 is strictly advisory and the board_of directors is not required to follow the advice and counsel of co-5 prior grants carrying and out article ix dissolution and distribution of assets sec_9_1 permissive dissolution the dissolution of this corporation shall be authorized only by the unanimous vote of the directors then holding office and the approval of the beneficiary organizations notice of the meeting to authorize the dissolution of this corporation shall be given to each director beneficiary organizations not less than ninety days prior to the meeting and shall state the purpose of the meeting and shall state that the purpose of the meeting is to vote on the dissolution of this corporation the notice of the meeting shall include a written plan for the distribution of the assets of this corporation holding office then and the of the this dissolution_corporation if is approved this corporation shall cease to conduct its affairs except as may be necessary for the winding up of this corporation it shall immediately be executed and filed with the state of state setting forth i the name of this corporation ii the date and place of the meeting of the directors approving the dissolution and iii a dissolution certificate cause of to a form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org statement that dissolution was approved by the requisite vote of the directors in the event distribution of assets sec_9_2 of dissolution of this corporation by permissive dissolution or by law all assets of this corporation real and personal shall be distributed to any of the beneficiary organizations as agreed to by the unanimous approval of the board_of directors and the executive committee of the governing board beneficiary organization and as are qualified as tax exempt under sec_501 of the code at that time successor co-4 as its or of a_ sole investment org's sole source of funding support are distributions from as noted in org's april 20xx board meeting the partnership the partners of partnership own co-3 a real_estate_investment_trust with an effective date of november 20xx the co-3 stock was received on november 20xx as a gift from another organization foundation co-3 owns property used by the co-6 for co-2 retail stores a transportation building and distribution centers the properties are located in state state state state state state state state state and state vacant land processing buildings parking plants office land prior to contributing org’s share of co-3 stock into the partnership org was entitled to receive cash distributions of approximately of co-3’s yearly distributions co-3 is a reit and each year is required to distribute of its ordinary taxable_income to its shareholders by contributing the co-3 stock to the partnership org significantly reduced the distributions it was entitled to receive therefore org went from a position of guaranteed yearly distributions to a position of uncertain yearly distributions subject_to the sole discretion of the general_partner org is involved in this partnership as a passive investor with absolutely no control_over the partnership’s activities excerpts from the partnership_agreement follow partnership limited_partnership agreement this partner llp-2 liability company and a partnership_agreement this agreement is executed by and among co-1 a delaware limited the general limited_partnership partnership foundation-2 a non-profit corporation organized existing and in good standing in the state of state and qualified as a tax exempt charitable_organization under sec_501 of the code and org a non-profit corporation organized existing and in good standing in the state of state and the as llp-1 delaware general a delaware partner limited the co-3 stock was purportedly received on november 20xx as a gift from another organization foundation form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org tax identification_number a tax exempt charitable_organization under qualified as sec_501 of the code as the limited partners the limited partners and together with the general_partner the partners to be effective as of november 20xx the effective date the names and addresses of the current general_partner and limited partners are listed on schedule a which is attached to and made a part of this agreement recitals as a caused be the the a certificate formed filing of partner to with partnership delaware of the general the limited_partnership partnership limited_partnership the certificate in the state of delaware on november 20xx the partners collectively own and hold all of the shares of the common_stock of co-3 a delaware corporation co-3 and have agreed to utilize the partnership for holding and owning these shares of common_stock the co-3 shares co-3 has filed an election to be treated as a real_estate_investment_trust reit for federal tax purposes and the partners anticipate that co-3 as a reit will be making distributions of income on the co-3 shares the partners now desire to contribute the co-3 shares to the partnership for the purposes of receiving and administering those income distributions from the reit owning and holding the co-3 shares and the governance of co-3 and its subsidiaries this agreement is entered into by the partners to set forth the ownership and governance structure for the partnership and other terms and and governance of the co-3 shares ownership conditions apply that the will to agreement in consideration of the mutual covenants contained in this agreement the general_partner and the limited partners have agreed as follows article formation name and organization of limited_partnership eormation_of limited_partnership the partnership has been formed as a limited_partnership pursuant to the delaware revised_uniform_limited_partnership_act as now amended or as subsequently amended the act upon the terms and conditions set forth in this agreement name the business of the partnership shall be conducted under the name of the partnership the partnership may also conduct its business under such other names as the general_partner may designate in writing to the limited partners form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org partnership purpose and business the general purpose of the partnership is to engage in the ownership and governance of co-3 as a reit in the manner which the and general_partner determines to to provide efficient administration of the investments which are assets of the partnership management appropriate common and _ for be all shall have powers necessary partnership the or convenient to accomplish these purposes the partnership is also authorized to engage in any activity permitted and shall have all powers granted under the act further should the partnership sell or otherwise dispose_of any portion or all of its investment in any asset the partnership in the absolute discretion of the general_partner may retain the proceeds of such sale or disposition subject_to the provisions of article ill to make additional investments by the partnership article il capital contributions partnership interests and voting rights of partners rights voting the general_partner shall have the sole dollar_figure the management and operation of the voting this partnership_agreement the limited partners shall have no vote in the management of the partnership in except otherwise provided as in article ill cash distributions profits and losses cash distributions and allocations of a cash distributions to the partners shall be made only as and when determined and declared by the general_partner and shall be distributed among the partners in the manner determined by the general_partner in sole discretion at the time the general_partner declares a cash distribution such cash distributions may be distributed among all partners among only certain classes tiers or categories designated partners and in accordance with any established record_date all as determined and declared in the sole discretion of the general_partner b notwithstanding the provisions of sec_3_1 the general_partner shall distribute on or before april of each year to each partner that is subject_to federal state or local income_tax on the distributive_share of partnership income an amount equal to such partner's_distributive_share of the partnership's taxable_income for its prior fiscal_year as determined for federal_income_tax purposes multiplied by the highest effective individual combined federal state and form 886-a rev cat no 20810w department of the treasury - internal_revenue_service partners certain only or its of to page of explanation of items tax identification_number yeariperiod ended 42-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org local income_tax rates applicable to any partner who is subject_to tax for such year article iv rights obligations and powers of the general_partner management and control of the partnership b no limited_partner shall participate in or have any contro over the partnership business nor shall any limited_partner have any authority or right to act for or bind the the exercise by the general_partner of the powers conferred on it by this agreement partners consent to partnership limited the article vill dissolution and liquidation of the partnership no obligation to replenish negative capital_account except as otherwise provided by law no partner shall have an obligation_to_contribute any funds to the partnership to replenish any negative balance in its capital_account of by the each limited_partner execution article x appointment of general_partner as attorney-in-fact power_of_attorney and amendments a this agreement irrevocably constitutes and appoints the general_partner to act either jointly or individually as the limited partner's true and lawful attorney-in-fact with full power and authority in its name place and stead to execute acknowledge deliver swear to file and record at the appropriate public offices such documents as may be necessary or appropriate to carry out the provisions of this agreement including but not limited to capital contributions and partnership interests of partners form 886-a rev cat no 20810w department of the treasury - internal_revenue_service shares of common_stock of co-3 general_partnership interest capital_contribution november 20xx partnership limited_partnership limited partners general_partner page of contribution interest capital co-1 explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org llp-1 shares of common_stock of co-3 llp-2 shares of common_stock of co-3 foundation-2 org shares of common_stock of co-3 shares of common_stock of co-3 real_estate partnership_distributions of the year initial operation partnership's during the partnership's net_income was dollar_figure but the general_partner only distributed dollar_figure to org for the next year of operation org's share of the partnership's net_income was dollar_figure but the general_partner only distributed dollar_figure to org however in contrast to this the general partner’s co-1 share of income was dollar_figure and the general_partner took distributions of dollar_figure this depleted the co-1 ending capital_account to zero per the partnership_agreement the general_partner has no obligation to replenish their capital_account see article ill a cash distributions quoted above org's share of co-3 income stream in 20xx co-3 distributed dollar_figure to the partnership the partnership distributed dollar_figure to org if org had not contributed the shares of co-3 to the partnership it would have received dollar_figure dollar_figure in 20xx co-3 distributed dollar_figure to the partnership the partnership distributed dollar_figure to org if org had not contributed the shares of co-3 to the partnership it would have received dollar_figure dollar_figure grants and contributions made by org during the calendar_year ending december 20xx org made no grants or contributions to any public charity or expenditures_for charitable purposes for the year ending december 20xx org made grants of dollar_figure as reported by them see exhibit b however no direct grants to org’s supported_organization co- is reported on the schedule provided for the year ending december 20xx org made total grants of dollar_figure as reported by them see exhibit c however the only grant to co-4 noted on this schedule is one for dollar_figure made for ministry support this seems to indicate that less than of all grants made by org went to the organization they state is their supported_organization namely co-4 form k-1 filed for year ending 12-31-20xx form k-1 filed for year ending 12-31-20xx form_1065 filed for year ending 12-31-20xx for partnership org response to idr org response to idr form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer org yeariperiod ended 12-31-20xx 12-31-20xx 12-31-20xx tax identification_number b law sec_501 of the internal_revenue_code recognizes as exempt from federal_income_tax entities that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual c -1 c of the regulations states that be section regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified so regarded if more than an in insubstantial an exempt_purpose c an organization will not not in furtherance of an organization will activities section part be its of is sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of common_stock that paid no dividends of a corporation controlled by the foundation's creator and his family which prevented it from carrying on a charitable program revproc_96_32 1996_1_cb_717 sets forth procedures for determining whether an organization that provides low-income_housing will as described in sec_501 of the code because it relieves the poor and distressed section provides that if an organization furthers a charitable purpose such as relieving the poor and distressed it nevertheless may fail to qualify for exemption because a financial stake in the project are furthered private interests of individuals with be considered charitable a in to sec_501 organization in revrul_98_15 1998_1_cb_718 the service surveyed the judicial authorities pertaining for-profit organizations the ruling reasoned that the activities of a partnership including an llc treated as a partnership for federal tax purposes are considered to be the activities of a nonprofit partner when evaluating whether the nonprofit organization is operated exclusively for exempt purposes under sec_501 of the code a sec_501 organization may form and participate a partnership and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits in the exempt_organization to furtherance of its exempt_purpose and only incidentally for the ben act exclusively partnership with in a efit of the for-profit partners similarly a sec_501 organization may enter into a management_contract with a private party giving that party authority to conduct activities on behalf of the organization and direct the use of the organization's assets provided that the organization retains ultimate authority over the assets and activities form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page 0f explanation of items name of taxpayer tax identification_number year period ended 412-31-20xx 12-31-20xx 12-34-20xx org situation continued to being managed and the terms and conditions of the contract are reasonable including reasonable_compensation and a reasonable term however if a private party is allowed to control or use the non-profit organization's activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes the nonprofit in be operated exclusively for charitable purposes where the partnership's governing documents gave priority to charitable purposes over maximizing profits for the owners the partnership's board structure gave the nonprofit's appointees voting control and the nonprofit appointed community members familiar with the hospital to the partnership board the nonprofit in situation was held not to be operated exclusively for exempt purposes where there was no binding obligation in the partnership's governing documents to serve charitable purposes the nonprofit shared control of the partnership with its for-profit partner and thus could not necessarily give priority to charitable concerns over profits the primary source of information for the nonprofit's board members was the chief executives who had a prior relationship with the for-profit partner and the management company was a subsidiary of the for-profit with broad discretion over the partnership's activities and assets ' in 326_us_279 66_sct_112 90_led_67 c b the court held that an organization was not organized and operated exclusively for charitable purposes the court reasoned that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of exempt purposes in 505_f2d_1068 6th cir a non-profit hospital with an independent board_of directors executed a contract with a medical partnership composed of seven physicians the contract gave the physicians control_over care of the hospital's patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court held that the benefits derived from the contract constituted sufficient private benefit to preclude exemption 70_tc_1037 concerns an organization that was organized to support the relationships between charitable organizations and their contributors by providing financial planning services to wealthy individuals the court concluded that because the organization's sole activity was financial planning which had a substantial nonexempt purpose of counseling individuals the nonexempt purpose transcended the charitable purpose thus the organization could not be said to be organized and operated exclusively for exempt purposes reduce personal and liability estate_tax to cir 9th the tax_court held in 74_tc_1324 aff'd f 2d charitable organization's participation as a general_partner in a limited_partnership did not jeopardize its exempt status the organization co-produced a play as one of its charitable activities prior to the opening of the play the organization encountered financial difficulties in raising its share of costs in order to meet its funding obligations the organization formed a limited_partnership in which it served as general_partner and two individuals and a for-profit corporation were the limited partners one of the significant factors supporting the tax limited partners had no control_over the court's holding was its finding that the that a form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of org tax identification_number explanation of items name of taxpayer partnership another organization's significant factor was that the organization was not obligated for the return of any capital_contribution made by the limited partners from its own funds year period ended 12-31-20xx 12-31-20xx 12-31-20xx the management of operations over the or in housing pioneers inc v commissioner tcmemo_1993_120 aff'd 49_f3d_1395 9th cir amended 58_f3d_401 9th cir a substantial nonexempt purpose was found where a nonprofit organization entered into limited_partnerships with for-profit entities to operate low-income_housing projects while the nonprofit served as a co-general partner its actual authority was narrowly circumscribed the organization had no on-site management authority no authority to screen or select tenants and could describe only a vague charitable function of surveying tenant needs and ensuring that requirements for federal tax_credits under sec_38 and sec_42 of the code were met the organization had been formed to promote low-income_housing but the court found that the keystone of its plan was achieving the objective of property_tax reduction and that it has made no attempt to adopt any actual plan by which it expects to use its hoped-for share of property_tax reductions to implement its stated objectives the tax_court concluded that the organization did not qualify under sec_501 because it had a substantial non- exempt_purpose and served private interests by conferring federal and state tax benefits on the for-profit partnership and partners and therefore did not reach the service's inurement argument based on the indirect participation by insiders in the partnerships on appeal the ninth circuit did not reach the inurement argument either but held that the organization had a substantial nonexempt purpose because it failed to materially participate’ in the development and operation of the project it has shown no regular no continuous no substantial activity in developing or operating the projects and instead allowed the for-profit partners to control the activities the court distinguished plumstead as not involving a situation organization nonprofit included where the of to the insiders partners obligation put charitable purposes ahead of profit-making 113_tc_47 aff'd 243_f3d_904 9th cir held a nonprofit organization was not operated exclusively for exempt purposes under sec_501 of the code where its sole activity was participating as co-general partner with a for-profit corporation in a partnership that was general_partner of an operating partnership that owned and operated an ambulatory surgery center the court reasoned that an organization's purposes may be inferred from its operations and that to the extent it cedes control_over its sole activity to for- profit parties having an independent economic_interest in the same activity and having no the organization cannot be assured that the partnerships will fact be operated in furtherance of charitable purposes the court determined from the facts involved that the nonprofit organization had ceded effective_control over the operations of the partnerships and the surgery center to for-profit partners and management company impermissibly benefiting partnership_agreement or any binding commitments relating to the operation of the surgery center established any obligation that charitable purposes be put ahead of economic objectives in the center's operations the nonprofit lacked formal control_over the partnerships in several significant respects for example the management_contract between the operating partnership and management company an affiliate of the for-profit partner gave the latter broad power to make contracts negotiate with third-party payors and set patient charges the contract provided for fees of percent of gross revenues providing an incentive to maximize profits the term of the contract ran for at least form 886-a rev cat no 20810w department of the treasury - internal_revenue_service objectives page of interests nothing private the the in in explanation of items tax identification_number name of taxpayer org years terminable for cause only by majority vote of the managing directors also nothing in the record indicated that the nonprofit exercised informal control_over the surgery center year period ended 12-31-20xx 12-31-20xx 12-31-20xx st david's health care system v united 349_f3d_232 5th cir held that a factual issue existed whether a nonprofit_hospital was operated for substantial a non-exempt purposes through for-profit organization non-profit organization forms a partnership with a for-profit entity the non-profit should lose its tax-exempt status if it cedes control to rul with approval court reasoned that when a citing redlands and the for-profit entity partnership with participation rev the its in a c government’s position discussion to the extent an organization cedes control_over its sole activity to for-profit parties having an independent economic_interest in the same activity and having no obligation to put charitable purposes ahead of profit-making objectives the organization cannot be assured that the partnerships will in fact be operated in furtherance of charitable purposes redlands supra if a private party is allowed to control or use the non-profit organization's activities or assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes revrul_98_15 supra nevertheless org contributed its sole asset to a limited_partnership partnership and relinquished all controls over said asset to a for-profit llc general_partner co-1 stated org's purpose and administering funds for the benefit of other charitable organizations therefore org is a conduit_entity receiving funds for distribution to other charitable organizations however aside from its holdings in a reit org has no other way to receive funds for distribution to other charitable organizations ie they have no fundraising programs incorporation receiving its is in of as articles there are no assurances that the llc will place charitable objectives above the other partners' for-profit interests in fact the partnership is structured so as to place the general partner's interest above all other partners’ interest as noted not only does the general_partner have complete control_over the management of the partnership ie org's sole asset but it the general_partner has complete control_over how much support org's sole source of funding said partnership will provide ie cash distributions are at the general partner's sole discretion during the partnership's initial year of operation org's share of the partnership's net_income was dollar_figure but the general_partner only distributed dollar_figure to org for the next year of operation org's share of the partnership's net_income was dollar_figure but the general_partner only distributed dollar_figure to org however in this year 20xx the general partner's co-1 share of income was dollar_figure and the general_partner took distributions of dollar_figure the general partner's ending capital_account became zero if the general_partner elects to distribute more of the partnership's net_income to other partners or to the general_partner in such amounts that a negative capital_account form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of org tax identification_number explanation of items name of taxpayer results then the other partners or the general_partner does not have to replenish or the pay back the of the partnership's net general_partner received more than they were entitled to income ie org's net_income inured to the benefit of private interests year period ended -20xx 12-31-20xx 12-31-20xx negative balance s other partners other words the or in d taxpayer’s position please see the attached exhibit a for org's response dated january 20xx to the examining revenue agents’ report issued october 20xx e government’s rebuttal to taxpayer’s position the agents continue to take the position that org's tax exemption under sec_501 of the code should be revoked issue i to dollar_figure issue exception the org takes partnership partnership is for investment purposes only and not to join forces a business venture to expand its own charitable with the partnership as additionally org states these incorrect assumptions of purposes and activities the irs have resulted in the proposed form_5701 notice of proposed adjustments being focused on an audit of the partnership rather than the foundation org org believes participation part of their in additionally org believes some of the irs's additional facts are incorrect and should be corrected the management and administration of the foundation have been graciously donated by co-4 in order to avoid costly and unnecessary overhead the foundation is in the process of obtaining audited financial statements for its naturally tax exemption is a matter of legislative grace and taxpayers have the burden there are no business relationships mentioned in the idr responses and the only relationships shared by the three members of the board_of directors of the foundation are with respect to their activities on behalf of the foundation co-4 and other public charitable activities and organizations the general_partner of the partnership is not co-1 but the general_partner interest of that partnership is held by co-7 and co-8 as described above the general_partner only controls the partnership and is not involved in the charitable operations of the foundation fiscal years following its startup_period see org's protest in exhibit a foundation id submit to you that the conclusions and proposed adjustments of the irs are incorrect in org's response to idr they answered yes to the governance check sheet question 16a did any of the organization's voting board members have a family relationship and or outside business relationship with any other voting or non-voting board member officer director trustee or key_employee also to question 16c conceming the type of relationship org stated there were two business relationships form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of in org's response to information_document_request idr item they stated there are no volunteers for the org from org's january 20xx protest attached as exhibit a hereinafter referred to as org's protest or simply protest we org tax identification_number uncorroborated accept taxpayer's unverified undocumented and year period ended 12-31-20xx 12-31-20xx 12-31-20xx explanation of items name of taxpayer of establishing their entitlements to exemptions additionally courts are not required to self-serving testimony petitioner's testimony standing alone is not to be taken as gospel and it does not carry the petitioner's burden of roof indeed it has even been stated that a well founded doubt is fatal to the claim and if there should be a gap in the record it may not be presumed that any missing facts are favorable to him taxpayer if a taxpayer has information evidence which would be favorable then failure to produce said information evidence gives rise to the presumption that if produced it would be unfavorable and becomes itself ‘ ‘evidence of the most convincing character we use an organization is not operated exclusively for common sense when assessing facts charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes operating for the benefit of private parties who are not members of a charitable_class constitutes such a substantial nonexempt purpose ’ with prohibited private benefits in order for an organization to qualify under c it must serve a public not a private benefit including an advantage profit fruit privilege gain or interest discussion of issue org criticizes the examining agents for concentrating on the partnership rather than on org's tax exempt_activities org is involved in the partnership as a passive investor with absolutely no control_over the partnership's activities org looks to the partnership to provide income ie an investment return that will allow org to use said income to advance its tax exempt_purpose of providing funds to other charitable organizations so those organizations can achieve their charitable purposes the examining agents are of the opinion that participating in or lending money to a partnership will not alone preclude an organization from qualifying for exemption however the presence of private parties with a controlling_interest in the partnership jeopardizes the organization's exempt status under sec_501 since those private parties are receiving more than an incidental benefit in this case the sole assets capable of generating income to be used for org's exempt christian echoes national ministries inc v u s a f t r 2d rev'd on other grounds 470_f2d_849 30_tc_1151 niedringhaus v commissioner t c 87_tc_74 112_tc_183 7_tc_245 affd 175_f2d_500 c a 2nd 94_tc_582 91_tc_110 affd without published opinion 886_f2d_442 d c cir in 40_tc_34 the tax_court stated the burden_of_proof is of course upon the petitioner 208_f2d_903 c a william g 24_tc_280 affd 235_f2d_879 c a 6_tc_1158 affd 162_f2d_513 c a vallette v commissioner t c memo 700_f2d_402 ca7 326_us_279 324_f2d_633 8th cir affd 39_tc_93 cert_denied 376_us_969 477_f2d_340 cert_denied 413_us_910 78_tc_280 form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of a resulted tax identification_number name of taxpayer org in org retaining newly formed partnership which year period ended 12-31-20xx 12-31-20xx 12-31-20xx the common_stock in co-3 co-3 received as explanation of items gift from another purpose is organization on november 20xx on that same day november 20xx org the new owner of shares of common_stock in co-3 contributed all of their co-3 stock to an limited the in idr the examining agents requested copies of all minutes partnership_interest to meetings including but not limited to the board_of directors executive committee finance_committee audit committee grant making committee etc for the calendar years ending 20xx 20xx and 20xx org responded by providing a copy of their april 20xx board_of director's meeting excerpts from that meeting have been reproduced in the facts section of the examining agent's proposed notice of adjustments form this one meeting which apparently is the only meeting held typically when by org during a three year period merely reported on prior events per form_1065 schedule_k-1 there would be you receive an asset worth dollar_figure discussions at a board_of director's meeting in or around the receipt of such a large donation especially when this asset is your sole asset to be used in achieving your tax exempt_purpose also there would usually be some board discussion concerning the placement of this their sole asset into a limited_partnership wherein org’s board_of directors ceded all control_over the amount of funds it will receive from said partnership allowing the general_partner a non-exempt entity to make any and all distribution decisions in calendar_year 20xx as noted in the notice of proposed adjustments form org was entitled to a distribution of dollar_figure yet the general_partner only authorized a cash distribution of dollar_figure leaving dollar_figure remaining in the partnership the examining agents learned after the issuance of the form in calendar_year 20xx org was entitled to a distribution of dollar_figure yet the general_partner only authorized a cash distribution of dollar_figure leaving dollar_figure remaining in the partnership however the general_partner in calendar_year 20xx was entitled to a distribution of dollar_figure yet said general_partner authorized to itself a cash distribution of dollar_figure or a dollar_figure excess_distribution from what said general_partner was entitled to during calendar_year 20xx naturally the lion's share of this excess_distribution came from the org funds the general_partner decided would remain in the partnership and not distributed to org therefore for calendar years 20xx and 20xx org was entitled to distributions of dollar_figure yet only received in cash dollar_figure leaving dollar_figure remaining in the partnership for the general_partner to decide how best to use those funds and in calendar_year 20xx the general_partner decided the best use of a portion of those funds was to make an excess cash distribution to itself as the examining agents stated in their report dated october 20xx form ifa private party the general_partner is allowed to control or use a nonprofit organization's org's assets and or the accompanying income for the benefit of the private party and said benefit is not incidental to the accomplishment of exempt purposes then the organization org will be organized and operated exclusively for exempt purposes fail to we can think of no better example to demonstrate this principle than our case the general_partner of the partnership in which org invested its sole asset has complete dominance over the income generated from org's sole asset with org having absolutely no voice as to how the general_partner will exercise their dominance and as the facts have shown they have exercised said dominance for their own private advantage profit fruit privilege gain or interest resulting in org's failure to qualify as the general_partner viewed a tax exempt sec_501 charitable_organization form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of org explanation of items name of taxpayer tax identification_number the org funds as its own incorporated pocket book to do with as it saw fit which clearly is not allowable for a sec_501 organization ie said organization is to serve a public not a private interest year period ended 12-31-20xx 12-31-20xx 12-31-20xx finally as org noted in its protest they received the co-3 stock under a deed_of_gift which anticipated that org would use the net_income from the co-3 shares for charitable purposes for federal tax purposes the amount of a partnership's net_income that the partner is entitled to is considered to be the net_income on which the partner is required to report and pay the appropriate taxes the partnership acknowledged this fact in article ill sec_3_1 of the partnership_agreement therefore as noted org during calendar years 20xx and 20xx was entitled to dollar_figure of the partnership's net_income and received only dollar_figure in cash org interpreted the term net_income as meaning only the cash distributed from the partnership however this net_income term could easily be interpreted as the net_income org is was entitled to from the partnership org provided no support for how it arrived at their interpretation of the term net_income f conclusion to issue org's tax exempt status should be revoked because it cannot assure that participating in the partnership will not further private interest more than incidentally causing org not to be organized and operated exclusively for public rather than private interest s accordingly for all the reasons previously stated the examining agents maintain that org's tax exempt status under sec_501 should be revoked because org is being used to benefit more than an incidental private benefit rather than a public interest alternative issue il if org is found to qualify under sec_501 then should org's type il supporting_organization foundation status under sec_509 be revoked a facts the facts remain as presented in issue above b law the code provides that certain supporting organizations in general organizations that provide support to another section private_foundation are classified as public_charities rather than private_foundations to qualify as a supporting_organization an organization must meet all three of the following tests it must be organized and at all times operated exclusively for the benefit of to 501_c_3_organization that not is a the court in 92_tc_1053 observed that conferral of benefits on disinterested persons may cause an organization like org to serve a private interest in violation of the sec_501 mandate to service public rather than private interests sec_509 form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page 0f tax identification_number name of taxpayer org year period ended 12-31-20xx 12-31-20xx 12-31-20xx explanation of items publicly perform the functions of supported organizations the organizational and operational tests it must be in connection with one or more publicly operated supervised or controlled by or it must not be controlled supported organizations the relationship_test and directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations the lack of outside control test or to carry out the purposes of one or more close described a supporting_organization must hold one of three to satisfy the relationship_test the statutorily organization must be operated supervised or controlled by a publicly supported organization commonly referred supervised or controlled in connection with a publicly_supported_organization type ii a publicly supported supporting organizations or organization type ill supporting organizations operated in connection with supporting organizations organization relationships supported type with the as to type supporting organizations in the case of supporting organizations that are operated supervised or controlled by one or more publicly supported organizations type supporting organizations one or more supported organizations must exercise a substantial degree of direction over the of the supporting_organization the relationship policies programs and activities between the type supporting_organization and the supported_organization generally is a parent and subsidiary the requisite relationship may be comparable to that of established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations type_ii_supporting_organizations are supervised or controlled in connection with one or more publicly supported organizations rather than the parent-subsidiary relationship characteristic of type organizations the relationship between a type ii organization and its supported organizations is more analogous to a brother-sister relationship in order to satisfy the type ii relationship requirement generally there must be common supervision or control by the persons supervising or controlling both the supporting type il supporting organizations sec_1_509_a_-4 sec_1_509_a_-4 f sec_509 sec_509 id in general supported organizations of a supporting_organization must be publicly supported charities described in sec_509 or a sec_509 form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of si explanation of items name of taxpayer tax identification_number org organization and the publicly supported organizations an organization generally is not considered to be supervised or controlled in connection with a publicly_supported_organization merely because the supporting_organization makes payments to the publicly_supported_organization even if the obligation to make payments is enforceable under state law year period ended 12-31-20xx 12-31-20xx 12-31-20xx type ill supporting organizations type ill supporting organizations are operated in connection with one or more publicly supported organizations to satisfy the operated in connection with relationship treasury regulations require that the supporting_organization be responsive to and significantly involved in the operations of the publicly_supported_organization this relationship is deemed to exist where the supporting_organization meets both a responsiveness test and an integral part test also maintain a in one of two ways first in general the responsiveness test requires that the type ill supporting_organization be responsive to the needs or demands of the publicly supported organizations the responsiveness test may be satisfied the supporting_organization may demonstrate that a one or more of its officers directors or trustees are elected or appointed by the officers directors trustees or membership of the supported_organization b one or more members of the governing bodies of the publicly supported organizations are the c the officers directors or trustees of the supporting supporting_organization or organization officers directors or trustees of the publicly supported organizations and by reason of such arrangement the officers directors or trustees of the supported_organization have a significant voice in the investment policies of the supporting_organization the timing and manner of making grants the supporting_organization and otherwise directing the use of the income or assets of the supporting_organization alternatively the responsiveness test may be satisfied if the supporting_organization is a charitable_trust under state law each specified supported_organization is a named beneficiary under the trust's governing instrument and the beneficiary organization has the power to enforce the trust and compel an accounting under state law close continuous working relationship or trustees recipients directors of grant selection officers with the the by of in general the integral part test requires that the type_iii_supporting_organization maintains significant involvement in the operations of one or more publicly supported organizations and that such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides there are two sec_1_509_a_-4 sec_1_509_a_-4 sec_1_509_a_-4 for an organization that was supporting or benefiting one or more publicly supported organizations before date additional facts and circumstances such as an historic and continuing relationship between organizations also may be taken into consideration to establish compliance with either of the responsiveness tests sec_1_509_a_-4 sec_1_509_a_-4 sec_1_509_a_-4 form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of year period ended 12-31-20xx 12-31-20xx 12-31-20xx explanation of items name of taxpayer tax identification_number org integral part test the first alternative is to alternative methods for satisfying the establish that the activities engaged in for or on behalf of the publicly_supported_organization are activities to perform the functions of or carry out the purposes of such organizations and these activities but for the involvement of the supporting_organization normally would be engaged in by the publicly supported organizations themselves organizations that satisfy this but for test sometimes are referred to as functionally integrated type ill supporting organizations the second method for satisfying the integral part test is to establish that the supporting_organization pays substantially_all of its income to or for_the_use_of one or more publicly supported organizations the amount of support received by one or more of the publicly supported organizations is sufficient to insure the attentiveness of the organization or organizations to the operations of the supporting_organization this is known as the attentiveness requirement and a significant amount of the total support of the supporting_organization goes to those publicly supported organizations that meet the attentiveness requirement in polm family_foundation the court rested its decision as supporting foundation status on whether polms satisfied operational tests the court noted to polm's type il the organizational and the foundation had to demonstrate that to satisfy the organizational_test is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified publicly supported organizations u s c sec_509 regulations implementing this provision require the articles of incorporation of a supporting_organization to designate each of the specified organizations by name sec_1_509_a_-4 it there is an exception to this requirement a type ii supporting_organization need not specify by name each publicly_supported_organization if its articles of incorporation require that it be operated to support or benefit one or more beneficiary organizations which are designated by class or purpose sec_1_509_a_-4 the irs tells us that the exception applies only if the class of beneficiary organizations is readily identifiable in support it points to the examples in the regulations and a related revenue_ruling see sec_1_509_a_-4 revrul_81_43 1981_1_cb_350 in each example the description of the class allows easy identification of the sec_1_509_a_-4 for this purpose the irs has defined the term substantially_all of an organization's income to mean percent or more revrul_76_208 1976_1_cb_161 although the regulations do not specify the requisite level of support in numerical or percentage terms the irs has suggested that grants that represent less than percent of the beneficiary's support likely would be viewed as insufficient to ensure attentiveness gen couns mem date as an alternative to satisfying the attentiveness standard by the foregoing method a supporting_organization may demonstrate attentiveness by showing that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization sec_1_509_a_-4 sec_1_509_a_-4 644_f3d_406 affd 655_fsupp2d_125 d d c form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx org beneficiary organizations--eg institutions of higher learning in the state of y sec_1_509_a_-4 tax-exempt public_charities located in the city of z area revrul_81_43 an agency's interpretation of its regulation is controlling unless the interpretation is plainly erroneous or inconsistent with the regulation 519_us_452 117_sct_905 137_led_79 this is so even if the interpretation appears for the first time in a legal brief chase bank usa n a v mccoy 131_sct_871 178_led_716 217_f3d_875 u s app d c d c cir 20uu because the interpretation the irs presents in its brief is consistent with the regulatory text chase bank s ct pincite we have no basis for rejecting it in favor of some other version in the statute's terms the organizations the foundation supports must be specified this strongly suggests that either the foundation must identify those organizations by name or the organizations must be identifiable from the foundation's articles of incorporation that essentially is what the treasury regulation provides its submissions to this court and to the district_court the foundation has offered nothing to counter the irs's interpretation all the foundation has to say is that the government is forbidden from making the argument this is frivolous for the reasons we have already given--a winning party may support the judgment on appeal on any grounds argued below even if the district_court never reached them the irs so interprets it in all that is left is the question whether the foundation satisfied the organizational_test as the irs interprets it the foundation has no defense its amended articles of incorporation designate as supported organizations the class of organizations which support promote and or perform public health and or christian objectives including but not limited to christian evangelism edification and stewardship unlike the examples contained in the regulation and the revenue_ruling this designation does not make its beneficiary organizations readily identifiable there is no geographic limit there is no limit by type of publicly_supported_organization such as churches or seminaries in light of the broad purposes mentioned in foundation's articles of incorporation we agree with the government that it would be difficult if not impossible to determine whether the foundation will receive oversight from a readily identifiable class of publicly supported organizations the lack of outside control test income_tax regulations provides a -4 i regarding control by disqualified persons a substantial_contributor to a disqualified_person with respect to in general -- under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a supporting the supporting_organization is organization such as appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purpose of sec_509 if the disqualified persons by aggregation their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer tax identification_number year period ended 42-31-20xx 12-31-20xx 12-31-20xx org annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization disqualified persons sec_4946 of the code provides in pertinent part that for purposes of this subchapter the term disqualified_person means with respect to a private_foundation a person who is -- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of -- i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c and e a corporation of which persons described in subparagraph a b c or d own more than percent of the total combined voting power sec_1_509_a_-4 of the regulations provides in pertinent part that under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization revrul_80_207 1980_2_cb_193 held that an organization with a 4-person-board consisting of a substantial_contributor and two employees of a corporation owned over percent by the substantial_contributor was indirectly controlled by disqualified persons and was not a supporting_organization under sec_509 of the code the service stated that because one of the organization's directors was a disqualified_person and neither the disqualified_person nor any other director had a veto power over the organization's actions the organization was not directly controlled by a disqualified_person under sec_1_509_a_-4 of the regulations however in determining whether indirectly controlled by one or more disqualified persons one an organization is circumstance to be considered is whether a disqualified_person is a position to influence the decisions of members of the organization's governing body who are not themselves disqualified persons in chapter excise_taxes sec_509 of the code provides that any foreign or domestic organization described form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org tax identification_number in sec_501 is sec_509 imposed by chapter of the code is an organization described in a private_foundation unless it or private_foundations are subject_to the excise_taxes sec_4940 of the code imposes an excise_tax on the net_investment_income including capital_gain_net_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code generally imposes a tax on private_foundations for failure to distribute annually for exempt purposes a certain minimum percentage of the fair_market_value of certain property owned by it and allows a carryover to future years of excess qualifying distributions sec_4943 of the code imposes a tax annually on the value of a private foundation's excess holdings in a business_enterprise sec_4944 of the code generally imposes a tax on private_foundations which a manner which jeopardizes the carrying out of their exempt invest any amount in purposes sec_4945 of the code generally imposes a tax on taxable_expenditures made by a private_foundation c government’s position the org articles of incorporation make no mention of the class of organizations org will support in violation of the organizational_test their by-laws only in broad terms allow org to fund a limitless number of organizations with no easy identification of the beneficiary organizations other than co-4 ie similar christian evangelical churches missions organizations programs and activities which carry on the same purposes mission and philosophy of this corporation furthermore org's dissolution provision suffers from the same broad terms allowing org to dissolve into a limitless number of organizations with no easy identification of the beneficiary organizations therefore org does not meet the qualifications for a type il sec_509 public foundation status the agents propose to revoke org's type il sec_509 public foundation status d taxpayer’s position please see the attached exhibit a for org's response dated january 20xx to the examining revenue agents’ report issued october 20xx e government’s rebuttal to taxpayer’s position the agents propose to revoke org's type ii sec_509 public foundation status as their alternative position issue ii sec_1_509_a_-4 requires org's articles to specify the publicly supported organizations on whose behalf such organization is to be operated form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number name of taxpayer org year period ended 12-31-20xx 12-31-20xx 12-31-20xx a also they state their second class similar evangelical christian organizations is org takes exception to proposed issue 1i org believes they have defined their of beneficiary beneficiary organization sufficiently sufficient organizations ie a class of beneficiary organizations under the irs's own regulations definition of the polm family_foundation inc case is clearly sec_1_509_a_-4 irrelevant ' naturally tax exemption is a matter of legislative grace and taxpayers have the burden also taxpayers have the burden of of establishing their entitlements to exemptions proving the irs's determination of private_foundation_status is incorrect additionally courts are not required to accept taxpayer’s uncorroborated unverified undocumented and self-serving testimony petitioner's testimony standing alone is not to be taken as gospel and it does not carry the petitioner's burden_of_proof indeed it has even been and if there should be a gap in stated that a well founded doubt is fatal to the claim the record it may not be presumed that any missing facts are favorable to him a taxpayer has information evidence which would be favorable then taxpayer if if failure to produce said information evidence gives rise produced it would be unfavorable and becomes itself evidence of the most convincing character we use common sense when assessing facts org as previously noted claims their second class of beneficiary organizations ie a sufficient definition of a class of beneficiary evangelical christian organizations is organizations under sec_1_509_a_-4 and the polm family_foundation inc case is clearly irrelevant however org failed to comment on its flawed articles of to mention the class of organizations org will support in incorporation which fail violation of the organizational_test under sec_1_509_a_-4 this alone would result in revocation of org's type il sec_509 foundation status nevertheless putting aside this fatal flaw we find org acknowledging there are aside in fact from an analysis of grants made in from co-4 other secondary beneficiaries 20xx and 20xx less than of all grant money expended was given to the purportedly supported_organization co-4 also org stated they can spend of their annual given the breadth of other grants and donations on these secondary beneficiaries is clear why the court in polm agreed with the evangelical christian organizations it if not impossible to determine whether the government that it would be difficult to the presumption that fd conclusions and proposed adjustments of the irs are incorrect form 886-a rev cat no 20810w department of the treasury - internal_revenue_service 7_tc_245 affd 175_f2d_500 c a 2nd 6_tc_1158 affd 162_f2d_513 c a roe foundation v commissioner t c memo vvallette v commissioner t c memo 700_f2d_402 ca7 christian echoes national ministries inc commissioner t c t c 94_tc_582 91_tc_110 affd without published opinion 886_f2d_442 d c cir in 40_tc_34 the tax_court stated the burden_of_proof is of course upon the petitioner 208_f2d_903 c a william g 24_tc_280 affd f 2d c a page of al 99_tc_202 87_tc_74 shea v commissioner from org's date protest hereinafter referred to as org's protest or simply protest we submit to you that the v u s a f t r 2d rev'd on other grounds 470_f2d_849 nelson v explanation of items tax identification_number year period ended 42-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org foundation would receive any oversight from a readily identifiable class of publicly supported organizations additionally merely stating as org did that these secondary beneficiary organizations are a sufficiently defined class of beneficiary organizations fails to carry org's burden of proving the examining agents' irs foundation status determination ie revoking org's type ii sec_509 status resulting in org being treated as a private_foundation is incorrect additionally the majority of org’ sec_3 board members have business relationships with - _ each other the agents believe director-1 is a disqualified_person with respect to org through his relationship with the family f conclusion to issue ii accordingly org's type ii foundation status should be revoked because org failed to satisfy the organizational and operational tests to qualify for said type ii foundation is the irs's position that org’s sec_509 type il status ’ additionally it foundation status should be revoked retroactive to date of formation because org has failed to demonstrate that it e e e for and operated organized is organization s under sec_509 or has the required type type il a or organization s and is not controlled by a disqualified_person the benefit of publicly supported or type ill relationship with said therefore org should be treated as a private_foundation from september 20xx under sec_509 of the internal_revenue_code form_990-pf returns should be filed for the tax periods ending on and after december 20xx org will owe chapter excise_taxes to be determined upon revocation of it sec_509 type ii status form 886-a rev cat no 20810w department of the treasury - internal_revenue_service naturally if org is not considered a tax exempt_organization under sec_501 or a public foundation under sec_509 then by implication it cannot be treated as an integrated_auxiliary_of_a_church under sec_1_6033-2 page of explanation of items year period ended 12-31-20xx 12-314-20xx 12-31-20xx name of taxpayer org tax identification_number taxpayer’s formal protest in response to the service’ sec_30 day letter report dated april 20xx org filed a protest letter attached as exhibit d org does not agree with the report’s conclusion that org’s exemption under c should be revoked retroactively to the date of formation september 20xx org also does not agree that their foundation status is other than a supporting sec_509 type ii organization and that their supporting organization’s status should be revoked retroactively to ri’s date of formation on september 20xx they do not agree that they are a private_foundation subject_to the excise_tax provisions in chapter of the code they also do not agree that director-1 is a disqualified_person to the org government’s rebuttal to taxpayer’s formal protest of the the section contains service’s response to org’s protest this tax exempt government entities te_ge division of the internal_revenue_service 30-day_letter proposing to revoke retroactively to september 20xx org’s sec_501 tax exempt status with an alternative issue that org’s supporting organization’s foundation status be revoked retroactively to september 20xx the te_ge agents contend that org has been used to advance a private rather than a public interest causing revocation of org’s sec_501 tax exemption also because org submitted misleading information to the te_ge division in order for that division to grant org a sec_501 tax exempt status said status should be revoked retroactively to september 20xx the remainder of this rebuttal is divided into four sections a-d section a will cover rebuttals concerning the primary issue of revocation section b will cover disputed items on the alternative issue of the retroactive revocation of org’s type ii sec_509 supporting_organization foundation status section c will set forth the reasons that director-1 and co-6 are considered to be disqualified persons section d will summarize the overall conclusions of the rebuttal section a the primary issue - revocation of sec_501 status private benefit in the protest to te ge's 30-day_letter org spelled out the transaction leading te_ge to the conclusion that private benefit interests were being served more than incidentally org s protest stated the co-6 'co-6 companies owned most of the real_estate on which the co-6 businesses operated on november 20xx that changed a series of integrated steps co-6 i transferred a material portion of its real_estate to co-3 in exchange for co-3 shares and ii in a taxable transaction immediately distributed the co-3 shares to its ultimate beneficial owners the partners of llp-3 in all section references are to the intemal revenue code unless otherwise indicated if org’s sec_501 status is upheld form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org partner co-6 is owned by llp-3 a delaware limited_partnership with an charitable limited of co-3's shares and simultaneously granted those shares to org conditioned partnership upon the shares being simultaneously lp org never beneficially owned co-3 shares limited_partnership_interest received exchange for that charity contributed an in to the co-3 transaction was undertaken for a valid business reason in 20xx co-6 determined that it should segregate a material portion of its real_estate from its distribution business similar to how it had reorganized its county real_estate holdings to shield the real_estate jrom product_liability exposure and to achieve other risk management objectives co-6 sold some different perishable and nonperishable products a number of which were susceptible to contamination and other food safety issues after observing devastating claims against food industry providers for coli contamination fatalities co-6's board_of directors was concerned that unless co- real_estate from its distribution business product separated its liability materially damage the real_estate holdings at risk thus co-6 developed a diversification plan to distribute much of its real_estate to a separate company co-3 that would be owned and controlled by a partnership partnership unrelated to co-6 or environmental listeria and e its significant distribution but place could not business lawsuits only contrary to the irs's statement org was never in a position of guaranteed yearly distributions org never held a voting interest in co-3 partnership lp or any other entity org acquired the co-3 shares on the condition that it simultaneously contribute the shares to partnership lp for a limited_partnership_interest in partnership lp all of the steps were pre-wired that is the parties agreed that the steps were dependent on each other and that each one would take place simultaneously org agreed to that condition in order to receive an limited_partnership_interest in partnership lp - an asset with a value in excess of dollar_figure million if org had not agreed to that condition it would not have received the interest in summary org never controlled an activity no less gave up control of an activity to a for-profit entity org received an nonvoting interest in partnership lp an asset with a value in excess of dollar_figure million all of the steps culminating in partnership receiving the co-3 shares occurred on the same day november i 20xx ’ the following chart may help explain the narrative chart deleted form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer year period ended 12-31-20xx 12-31-20xx 12-31-20xx tax identification_number org immediately before the transfer co-1 inc owned all of the co-3 stock co-1 inc is controlled by a board_of advisors which consists of advisor-1 advisor-2 advisor-3 advisor-4 and advisor-5 immediately after the transfers which all occurred on november 20xx the partnership owned all of the co-3 stock the co-1 is the only general_partner of the partnership the co-1 is controlled by the same board_of advisors that controls co-1 inc since the board_of advisors controls the only general_partner co-1 of the partnership the board_of advisors controls the partnership it is important to note that the same group of individuals the board_of advisors controlled the co-3 stock before and after the transfers in the protest for the first time org advised the te_ge division that they were merely a nominee of the co-3 stock for a few brief seconds as said stock made its way from the co-6 co-6 to the partnership with the co-1 being the only general_partner in the partnership giving the llc complete control_over all aspects of the partnership with the same individuals in control of co-1 inc and the co-1 in 324_us_331 the court held that income_tax consequences arise from the substance of the transaction taken as a whole mjere formalisms which exist solely to alter tax_liabilities cannot disguise the true nature of a transaction in 533_f2d_521 10th cir the court considered the tax consequences of a royalty payment to a tax exempt parent from companies which had purchased oil from the wholly-owned taxable subsidiary of the tax exempt parent in finding the income taxable to the exempt_organization the court held that where a tax exempt_organization attempts to circumvent the statute by structuring transactions so that payments are received from third parties rather than from its controlled subsidiary such manipulations may be ignored doctrine deciding whether to accord the separate steps of a complex transaction independent significance or to treat them as related steps in a unified transaction is a recurring problem in the field of tax law 418_f2d_511 in search of an answer to this problem courts utilize a variety of approaches including a particular incarnation of the basic substance over form principle known as the step that transaction interrelated yet formally distinct steps be considered independently of the overall transaction 489_us_726 see also 702_f2d_1234 the step_transaction_doctrine is a corollary of the general tax principle that taxation depends on the substance of a transaction rather than its form the doctrine requires us to link together all interdependent steps with legal or business significance rather than take them in isolation so that federal tax_liability may be based on a realistic view of the entire transaction clark supra an integrated transaction may not step transaction simply stated provides doctrine the in _ courts have developed for our purposes two tests for determining when the step_transaction_doctrine should operate to collapse the individual steps of a complex transaction into a single integrated transaction for tax purposes end result and more than one test might be appropriate under any given set of interdependence form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of org tax identification_number explanation of items name of taxpayer circumstances however the circumstances need only satisfy one of the tests in order for the step_transaction_doctrine to operate v u s 927_f2d_1517 year period ended 12-31-20xx 12-31-20xx 12-31-20xx associated wholesale grocers inc the end result test combines into a single transaction separate events which appear to be component parts of something undertaken to reach a particular result 137_f3d_1231 associated wholesale grocers supra under this test if we find the series of closely related steps in a transaction are merely the means to reach a particular result we will not separate those steps but instead treat them as a single transaction 214_f2d_685 the taxpayer's subjective intent is especially relevant under this test because it allows us to determine whether the taxpayer directed a series of transactions to an intended purpose see 782_f2d_559 end result test for determining when to apply step_transaction_doctrine makes intent a necessary element for application of doctrine the intent we focus on under the end result test is not whether the taxpayer intended to avoid taxes prior case law clearly instructs that tax reduction and avoidance motives are permissible and do not alone invalidate a transaction 293_us_465 instead the end result test focuses on whether the taxpayer intended to reach a particular result by structuring a series of transactions in a certain way also see king enters supra slightly different approach under this test we the interdependence test takes a disregard the tax effects of individual transactional steps if it is unlikely that any one step would have been undertaken except in contemplation of the other integrating acts 533_f2d_152 the interdependence test relies to a lesser degree on the taxpayer's subjective intent than the end result test it focuses not on a particular result but on the relationship between the individual steps and whether under a reasonably objective view the steps were so interdependent that the legal relations created by one of the transactions seem fruitless without completion of the series kornfeld supra in order to maintain this objectivity and ensure the steps have independent significance we find it useful to compare the transactions in question with those we might usually expect to occur in otherwise bona_fide business settings see 873_f2d_879 5th cir to ratify a step transaction that exalts form over substance merely because the taxpayer can either articulate some business_purpose allegedly motivating the indirect nature of the transaction or point to an economic_effect resulting from the series of steps would frequently defeat the purpose of the substance over form principle events such as the actual payment of money legal transfer of property adjustment of company books and execution of a contract all produce economic effects and accompany almost any business dealing thus we do not rely on the occurrence of step_transaction_doctrine applies these events alone to determine whether the likewise a taxpayer may proffer some non-tax business_purpose for engaging in a we emphasize that under the end result test our focus is not on the legitimacy of the intended result but instead on whether the taxpayer undertook multiple steps to achieve a particular result thus if a taxpayer engages in a series of steps that achieve a particular result he cannot request independent tax recognition of the individual steps unless he shows that at the time he engaged in the individual step its result was the intended end result in and of itself if this is not what the taxpayer intended then we collapse the series of steps and only give tax consideration to the intended end result see 450_f2d_472 5th cir cert_denied 408_us_923 form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of tax identification_number year period ended 42-31-20xx 12-31-20xx 12-31-20xx explanation of items name of taxpayer org series of transactional steps to accomplish a result he could have achieved by more direct means but that business_purpose by itself does not preclude application of the step_transaction_doctrine associated wholesale grocers supra although the absence of economic effects or business purposes may be fatal to a taxpayer's step transaction refund_suit the presence of those factors is not dispositive see associated wholesale multi-step grocers transactions to determine their tax status and proceed to do so under the end result and interdependence tests supra we must still examine the objective realities the of there appears to be nothing more to say org freely admits the application of the step_transaction_doctrine other than to apply the doctrine to our case as the court noted in crenshaw supra we collapse the series of steps and only give tax consideration to the intended end result is clear from org’s protest that co-1 inc and the members of its advisor board it were concerned with the financial risk to its real_estate holding from potential lawsuits they devised a plan to shield the real_estate holdings from any potential lawsuits by therefore for our purposes we have spinning off the holdings into the partnership of the co-3 stock to the partnership with the partnership co-1 inc transferring as evident from org's transferring back to org an limited_partner interest protest they were merely a place holder for co-1 inc org never beneficially owned if org never owned the stock they never could transfer the stock co-3 shares ie to the partnership in this instance we have a closely_held_corporation co-1 inc using the org to shield protect its considerable real_estate_assets from any potential lawsuits relative to the directors of org were not the corporation’s wholesale and retail operations exercising their fiduciary duties when they allowed org to be used for co-1 inc ’s clearly the public beneficiaries’ interests were running a distant private benefit there are two cases and one revenue_ruling similar to our case ie where an in best exempt_organization was used to advance private rather than public interest lock supra we had a private interest mr best having a foundation purchase stocks in beeghly fund supra a and make loans to assist a corporation owned by a friend a corporation for the benefit of the selling foundation was used to purchase stock in stockholders in revrul_67_5 supra again a foundation was used to purchase stock in a corporation for the benefit of the corporate stockholders revrul_67_5 1967_1_cb_123 it is the duty_of a trustee the most fundamental duty owed by the trustee to the beneficiaries of the trust is the duty_of loyalty to administer the trust solely in the interest of the beneficiaries 2a a scott w fratcher trusts sec_170 sec_311 4th ed see also g bogert g bogert law of trusts and trustees sec_543 rev 2d ed perhaps the most fundamental duty_of a trustee is that he must display throughout the administration of the trust complete loyalty to the interests of the beneficiary and must exclude all selfish interest and all consideration of the interests of third persons 472_us_559 meinhard v salmon n y many forms of conduct permissible in a workaday world for those acting at arm's length are forbidden to those bound by fiduciary ties a trustee is held to page of form 886-a rev cat no 20810w department of the treasury - internal_revenue_service see crenshaw supra a taxpayer may not secure by a series of contrived steps different tax treatment than if he had carried out the transaction directly fundamental principles of taxation dictate that a given result at the end of a straight path is not made a different result because reached by following a devious path 302_us_609 eon beeghly fund v commissioner 35_tc_490 31_tc_1217 tax identification_number name of taxpayer org explanation of items second to the private interest of shielding protecting co-1 inc ’s real_estate_assets from lawsuits thereby causing said use to destroy the tax exempt charitable status of org regardless of the number or importance of its exempt_purpose year period ended 42-31-20xx 12-31-20xx 12-31-20xx partnership org wrote extensively on the partnership i the general_partner co-1 did not receive a disproportionate_distribution from the partnership ii the general_partner has a fiduciary duty to the limited partners ii the partnership’s sole asset is stock in co-3 which is operating a real_estate business ie the retail facilities used in co-1 inc ’s wholesale co-3 needed capital to grow so the general and retail operations partner decided to reinvest a large amount of the co-3 distributions to the partnership back into co-3’s real_estate business iv org was in its start-up years and it did not have all charitable giving programs in place v the partnership has given org considerable funds in order for org to i no disproportionate_distribution to the general_partner achieve its tax exempt_purpose something stricter than the morals of the market place better business bureau of washington d c supra org states the general_partner during year 20xx liquidated their interest in the partnership ie they sold their interests back to the partnership and received their capital_account balance in cash ie they converted to cash their ownership_interest in the partnership now we have a partnership with no general_partner and holding an interest general_partner interest that cost dollar_figure what org failed to explain or provide any information for who took over the co-1 general_partner duties and obligations and how did the partnership recoup their dollar_figure investment reviewing the partnership's form_1065 filed for the 20xx year we find that two llc’s the co-7 took a general presumably took over the co-1 general_partner duties co-7 and co-8 partner interest while the co-8 took a general_partner interest family members as the reside at the same address address city state and have form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of name of taxpayer org explanation of items accounts partnerships’ schedules k-1 show no capital contributions made to the partnership year period ended 42-31-20xx 12-31-20xx 12-31-20xx general managers new general tax identification_number partners’ capital the co-7 is managed by advisor-1 one of the members of the board_of advisors of co-1 co-7 is the general_partner of llp-1 which resides at the same inc and the co-1 address as co-7 and co-8 a limited_partner in the partnership co-8 is managed by advisor-5 also a member of the board_of advisors of co-1 inc and the co-1 co-8 is the general_partner of llp-2 which resides at the same address as co-7 llp-1 and co-8 a limited_partner in the partnership family have sole control_over all aspects of the therefore members of the partnership which is the sole owner of all the stock of ‘co-3’ real_estate investment family’s trust reit which in turn owns most of the real_estate facilities used in the wholesale and retail operations as the te_ge examining agents noted in their 30-day_letter it is org’s burden to fill in factual gaps and any unfilled gaps are presumed unfavorable and becomes itself evidence of the most convincing character org has failed to supply any information on e why the co-1 decided to liquidate their general partner’s interest in how much if anything the two related llcs paid for their general why two related llcs co-7 and co-8 took over the partnership general e e the partnership partner duties and partner interest in the partnership ii the general_partner has a fiduciary duty to the limited partners a business organization to pursue an knowledge form 886-a rev cat no 20810w department of the treasury - internal_revenue_service in cantor fitzgerald the delaware court noted stoumen supra william g lias supra witchita terminal elevator supra wl range a a court should assume that parties involved in commerce who elect to join in together have substantial operational frameworks one can further assume these parties make a thoughtful of business_enterprise wide of org states a general_partner has a fiduciary duty to deal fairly with its limited partners and a breach of said duties exposes the general_partner to special damages plus attorney fees page of explanation of items name of taxpayer org year period ended 12-31-20xx 12-34-20xx 12-31-20xx tax identification_number election with full knowledge of the significance of the operational framework they chose a in the present case the parties are all sophisticated individuals and entities and possess a demonstrable measure of business acumen this combined with advice from their qualified legal counsel allowed these parties to evaluate fully both from a business and legal standpoint the limited_partnership form as a commercial vehicle a limited_partnership is a creature of both statute and contract the operative document is the limited_partnership agreement and the statute merely provides the fall- back or default provisions where the partnership_agreement is silent thus the provisions of the partnership_agreement define the rights and responsibilities of those who are parties to the agreement and are afforded significant deference by the courts in fact where the parties have a more or less elaborated statement of their respective rights and duties absent fraud those rights and duties where they apply by their terms and not the vague language of a default fiduciary duty will form the metric for determining breach of duty therefore it would appear contrary to org’s assertion that a court would take into account the various provisions in a partnership_agreement iii _the partnership’s sole asset is stock in co-3 which is operating a real_estate business ie the retail facilities used in co-1 inc ’s wholesale and retail operations co-3 needed capital to grow so the general_partner decided to reinvest a large amount of the co-3 distributions to the partnership back into co-3’s real_estate business in the te_ge examining agents’ 30-day_letter it is noted for the 20xx and 20xx years org was entitled to a distribution of dollar_figure and received dollar_figure therefore co-3 had the use also the partnership needed funds of dollar_figure of org’s funds for growth purposes approximately dollar_figure to liquidate its general partner's interest furthermore because be tax exempt co-3 had the full use of these funds org was considered to undiminished by any federal taxes or a savings of dollar_figure dollar_figure x l ie put another way co-3 was able to spend dollar_figure more than its competition for growth purposes org states all types of charities can invest or reinvest in businesses from which they derive profits what org fails to recognize is they org are not doing any investing or reinvesting to evaluate the investment had no ability org per their attorney see id tn re marriott hotel properties ii l p unitholders litig supra pincite see also gotham partners l p v halfwood realty partners l p del ch c a no strine v c date mem op pincite ‘where the partnership_agreement provides the standard that will govern the duty owed by a general_partner to is partners in self-dealing transactions it is the contractual standard and not the default fiduciary duty_of loyalty's faimess standard the exclusively controls wilmington leasing inc v parrish leasing co l p del ch c a no jacobs v c date mem op pincite where as here a partnership_agreement specifically addresses the rights and duties of the partners any fiduciary duty that might be owed by the limited partners is satisfied by compliance with the applicable provisions of the partnership_agreement ’ form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of in re marriott hotel properties i l p unitholders litig del ch c a no allen c date mem op pincite quoting in re cencom cable income partners l p litig del ch c a no steele v c date explanation of items name of taxpayer year period ended 12-31-20xx 12-31-20xx 12-31-20xx tax identification_number org opportunity of co-3 or the partnership as a limited_partner in the partnership org has absolutely no voice on how the partnership will use co-3's net_income this is another example how org is being used to advance co-1 inc ’s private interest over a public interest iv org was in its start-up years and it did not have all charitable giving programs in place org was formed on september 20xx and granted tax exempt status on august 20xx with an effective date of september 20xx in org’s application form for tax exempt status received on december 20xx org explained their grant making procedures and that a grant making form was in development in the te_ge examining agents’ view org had ample time prior to receiving their tax exempt status or shortly thereafter to complete the development and implementation of their charitable gift giving program of the 20xx year to develop and implement their charitable giving program there appears to be no reason and none provided by org why the 20xx year did not have a meaningful charitable program even if org needed all v the partnership has given org considerable funds in order for org to achieve its tax exempt purposes the only years the te_ge agents have reviewed are 20xx and 20xx in those years org received dollar_figure of the dollar_figure owed to it from the partnership in org’s reply to the te_ge examining agents’ 30-day_letter they made some confusing statements first org stated as of may 20xx they received more than dollar_figure million of the partnership profit distributions then org states during the 20xx year they made dollar_figure in grants for a total of almost dollar_figure in grants for 20xx through 20xx ie the dollar_figure in grants during 20xx dollar_figure in 20xx and dollar_figure in 20xx therefore we have an unexplained dollar_figure dollar_figure less dollar_figure also no information was provided as to how much of the partnership’s year 20xx net_income org was owed better business bureau of washington dc supra rather than more on this topic later unfilled public therefore while making grants is important serving a private interest as the te_ge examining agents contend org is doing will destroy a tax exempt status org acquired the co-3 shares on the condition that it simultaneously contribute the shares to partnership for a limited_partnership_interest in partnership org’s reply to the te_ge examining agents’ 30-day_letter as previously noted a presumption of unfavorability also as previously noted the presence of a single non-exempt purpose such as serving will destroy the exemption regardless of the number or importance of exempt purposes factual gaps which go interests private take on form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx org retroactive revocation of org’s sec_501 tax exempt status org expressed in the response to the te_ge examining agents’ 30-day_letter their entitlement to rely on the irs determination letters section regulation the letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization or determination n ii ruling states a the regulation sec_601_201 states a n exemption ruling or determination_letter may be revoked or modified by a ruling or determination_letter addressed to the organization the revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented therefore if org did not omit or misstate material facts operate materially different from their original representation then org may rely on the irs determination letters org in their filed received on december 20xx application form requesting sec_501 status gave the following narrative description of its activities org city state form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code part iv narrativedescription of activities org the organization was organized as a_ nonprofit corporation in the state of state on september 20xx for the purposes of holding certain investment_assets and utilizing the income from those assets to further the kingdom of god through evangelical missions around the world and more specifically in support of the evangelical work of co-4 as a supported_organization and other christian organizations affiliated with or carrying out the same evangelical work as co-4 the organization will hold the investment_assets in accordance with its governance documents and distribute the income for religious and charitable purposes as described in its governance documents the organization has been formed in anticipation of receiving a partial ownership_interest in a closely held company co-3 which owns and form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org holds certain real_estate_assets this partial ownership_interest is being granted to the organization from the foundation foundation a religious and charitable foundation which is qualified as a tax exempt public charity under sec_501 of the internal_revenue_code a copy of the irs determination_letter dated april 19xx issued to foundation is attached foundation is qualified under code sec_501 as a supporting_organization to co-4 and other public_charities which are churches and or associations of churches upon receipt of this ownership_interest the organization has an agreement with the other owners of this real_estate company to convey their various ownership interests to a delaware limited_partnership under the name of the partnership and the organization will hold as its primary asset a limited_partnership_interest in the partnership co-4 is part of a worldwide foreign mission organization known as co-4 co-4 is the missionary arm of interdenominational churches in the united_states co-4 has multiple affiliates churches missions programs and activities that carry out its purpose of spreading the gospel of jesus christ throughout the world by sponsoring missionaries planting churches and providing health and other services to the needy co-4 was originally incorporated as co-5 in the state of state on april 19xx it was later transferred to the state of state as co-5 on february 19xx co-4 was granted exemption for federal_income_tax under sec_501 as an association of churches effective september 19xx a copy of the determination_letter issued by the irs to co-4 is attached to this application as an association of churches co-4 is exempt from any requirement to file form_990 for income_tax purposes the primary activity of the organization will be to make distributions contributions and grants out of the net_income of the investment_assets held by the organization to support the purposes mission programs activities of co-4 and its related churches affiliates missions and programs and for the purpose of supporting similar christian evangelical organizations churches missions activities and programs all of these distributions contributions and grants will be made only upon approval of the board_of directors of the organization the assets of the organization will be held as an investment fund and integral part for the benefit of co-4 part vi item kb form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number name of taxpayer org year period ended 12-31-20xx 12-31-20xx 12-31-20xx the organization will provide funds by way of contributions donations and grants to the beneficiary organizations under the guidelines set forth in the governance documents of the organization and as described in detail in part iv narrative description of activities as above part vill item as explained above in part iv narrative description of activities the organization is being commenced based upon the grant to it of a closely held real_estate business_interest from the foundation a public charity under sec_501 in the deed_of_gift for this interest the organization is required to provide support from the net_income not less than of the net_income to co-4 which is the reason for co-4 being the primary beneficiary organization of the organization the organization may in the future receive donations of other closely held interests or securities but there are none contemplated at this time part viii item to be no the are with there contracts used by the organization will require a description of the as described in parts iv and vi of this application the organization will be making distributions contributions donations and grants to the beneficiary organizations in accordance with the terms and conditions set forth in its beneficiary governance documents organizations other than the provisions in the articles and bylaws of the organization activity program or mission to be funded a budget for each activity program or mission an explanation of how the project will be funded and the portion of the cost being requested from the organization and an explanation of how the project will meet the exempt purposes of the organization the proposed form s the organization each project will be examined by co-5 advisors and any necessary due diligence will be carried out by co-5 advisors co-5 advisors will make recommendations to the board_of directors of the organization for distributions contributions donations and grants to be made to or on behalf of the beneficiary organizations with the board_of directors making all final decisions on the board_of directors of the organization may also from time to time request that co-5 advisors do periodic checks or audits and oversight of the grants in order to confirm that the funds are being used in accordance with the grants made by the board_of directors and consistent with the exempt purposes of the organization final reports on each project and grant will be required from the beneficiary organizations to the board_of directors part v compensation and other financial arrangements with directors being developed by organization is the grants to be made the the directors of the organization are not receiving any compensation or financial benefits and it is not anticipated that any compensation would be paid to any of the directors in the future because of this most of the questions in this part v are answered no or not applicable the duties of the three directors of the organization will be to meet several times a year and approve grants contributions and donations by the organization to the beneficiary organizations these duties should require less than one hundred hours per year by each of the directors form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx org accordingly the irs was lead to believe in december 20xx that a newly formed organization org was planning to receive for another sec_501 organization a partial ownership_interest stock in a real_estate company and once the stock was received org along with the other owners of the real_estate company planned on conveying their ownership interests to the partnership with org holding this investment_asset their share of the partnership and utilizing the income to make grants to other organizations that satisfy comply with org’s grant making program as determined by org’s board at their periodical board meetings however as org advised in their may 20xx response to the te_ge examining agents’ 30-day_letter the true facts were materially different from those presented to the irs in their application_for tax exempt status here is a list of material differences e org never truly received the real_estate company stock as stated in their response org never beneficially owned co-3 the real_estate company shares e the various transfers of the real_estate company stock took place on november 20xx or so day before org filed its tax exempt application e the convoluted path taken by the real_estate company’s stock was never disclosed to the irs in org’s application_for tax exemption e org has only used the cash distributions from the partnership to make grants but not the income owed to org from the partnership e there is no evidence of any grant making program as described in org’s application the te_ge examining agents requested all meeting minutes including board_of directors executive finance audit or grant making committees for 20xx 20xx and 20xx org supplied minutes from an april 20xx board meeting and a december 20xx written consent to actions of the board_of directors no mention was made in the single board meeting or the one consent to the board’s actions regarding any grantees complying with org’s grant making program e org’s board has not as stated in its application_for tax exemption met several times a year to approve grants org’s board has met only once during the three years examined by the te_ge agents clearly org omitted or misstated material facts and is operating in a manner materially different from that originally represented justifying a retroactive revocation of org’s sec_501 tax exempt status as of september 20xx form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx org conclusion on proposed retroactive revocation of org’s sec_501 tax exemption simply put org has not turned square corners in dealing with the federal government co-1 inc and or the family have utilized org with their board’s concurrence to achieve a private interest purpose of protecting co-1 inc and or the family’s considerable real_estate_assets from any lawsuits coming from co-1 inc and or the family’s wholesale retail distribution business furthermore org masked their involvement in the co-1 inc and or the family’s protective scheme when applying for tax exempt status causing the irs to erroneously grant to org a sec_501 tax exemption therefore the te_ge examining agents continue to maintain their position that org’s sec_501 tax exempt status should be revoked retroactively to september 20xx b alternative issue - the retroactive revocation of org’s type il sec_509 supporting_organization foundation status articles org feels their by-laws along with their articles of incorporation constitute the articles of organization for purposes of the sec_509 organizational_test therefore per org if the class of organizations they support are mentioned in their by-laws then said organizational_test is met ie no need to mention the class of organizations org is supporting in their articles of incorporation org cites a few cases wherein the court noted in passing that an organization’s articles by-laws and charter constituted the entity’s articles of organization furthermore if the te_ge examining agents believe the class of organizations org intends to support needs to be in org’s articles of incorporation then the agents could simply request org to amend their articles as will be evident later org and the te_ge examining agents disagree on whether org has specifically identified the class of supported organizations so at present no request was made by the te_ge examining agents for org to amend their articles additionally if the primary issue revocation is upheld then amending articles becomes moot finally while the te_ge examining agents believe org’s articles of incorporation should specifically identify the supported organizations by class or purpose this in the agent's is a minor transgression which can be cured by an amendment class of supported organizations form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx org org believes the polm family_foundation case supra is not applicable to their situation in polm according to org the organization’s documents named no beneficiaries and thus provided no benchmarks for identifying any beneficiaries however contrary to org’s view of incorporation designate as supported organizations the class of organizations which support promote and or perform public health and or christian objectives including but not limited to christian evangelism edification and stewardship unlike the examples contained in the regulation and revenue_ruling this designation does not make its beneficiary organizations readily identifiable the court in polm noted polm’s articles similar organizations in the te_ge examining agents’ 30-day_letter they took exception to org including as supported organizations programs and activities which carry on the same purposes missions and philosophy as co-4 inc or a co-4 related church mission organization affiliate program and in the te_ge examining agent's view the breadth of other evangelical activity christian organizations makes it impossible to identify org’s supported beneficiary organizations evangelical churches missions readily org again states the term ‘other evangelical christian organizations’ is definition designation of co-4 is organizations a sufficient the a definitive benchmark for identifying ‘related’ and ‘similar’ beneficiary organizations of supported additionally class of a furthermore the actual evangelical christian community that participates with such organizations as co-4 is group of organizations a well-known well-defined interrelated and therefore in the te_ge examining agents’ view org admits the term similar evangelical christian organizations is not readily identifiable outside the evangelical community and in org’s view readily identifiable does not mean readily identifiable by everyone as maintained by the agents or the general_public this term per org can also mean readily identifiable by the evangelical community as opposed to the general_public and therein lies the disagreement the lack of outside control test in org's protest they attempt to distance their three board members from co-1 inc co-3 and the family and emphasize their three board members connection to however org never truly explains why these three since inception board co-4 members allowed org to be used as a placeholder nominee for co-1 inc the family's commercial real_estate diversification plan org's protest p org's protest p org’s protest p form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number name of taxpayer org family through the partnership were willing to transfer apparently any funds the to org was sufficient justification for org’s board_of directors to allow private interests the family and their asset diversification plan to be served more than incidentally year period ended 12-31-20xx 12-31-20xx 12-31-20xx the te_ge examining agents believe the following events in all likelihood took place family had concerns about potential lawsuits against their co-1 inc the wholesale retail distribution business which placed their considerable real_estate_assets at risk therefore the noted diversification plan was conceived however for some unexplained reason the initial charitable recipient the foundation foundation a foreign organization needed to dispose_of their they foundation could have transferred their interest in the co-3 stock interest to an unrelated charity or outright sold their co-3 stock again for some unexplained reason neither of these options was acceptable to co-1 the family so the decision was made to form a new domestic charity org and have that charity receive and transfer the foundation co-3 stock to the partnership naturally the board members of the new charity org needed to be onboard so all the moving parts would work as intended ie the various transfers of the co-3 stock needed to take place on november 20xx although org’s board members may have had ties to co-4 the ties they had with co-1 inc the family were stronger so yes contrary to org’s contention they are not controlled by a sec_509 co-4 organization but rather are merely a source of some support to co-4 with org’s board_of directors having some connection to co-4 however said connections with co-4 were not sufficient to overcome their connections with the family as evidenced by their actions overall comments on org’s foundation status as previously noted org needs to satisfy three tests in order to be considered a sec_509 supporting_organization the te_ge examining agents’ believe org has failed all three tests with org holding the opposite view however org is the as previously party required to provide substantiation to support their views position stated unverified undocumented and self-serving testimony with missing facts viewed as unfavorable to the taxpayer not include a taxpayer's substantiation does uncorroborated org operates more like a traditional private_foundation than a supporting_organization the presence of a single non-exempt purpose such as serving private interests if substantial will destroy the exemption regardless of the number or importance of exempt purposes better business bureau supra niedringhouse supra tokarski supra shea supra stoumen supra lias supra wichita terminal elevator company supra form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx org a in given healthcare most private_foundations specialize environment etc in org’s case they specialize in evangelical christian organizations while the parties may disagree over the amount of the contributions there is no disagreement that most of the funds contributed by org went to non-co-4 or their affiliated organizations if co-4 was in fact in control of org then common sense tells us that co-4 would want the lion’s share of org’s funds another reason for doubting co-4 is in control of org education field ie retroactive revocation as noted under the retroactive revocation of org’s sec_501 status they org presented a compelling case for granting a sec_501 exemption along with a type ii sec_509 supporting_organization foundation status however all the facts were not presented as seen by those discovered during the current te_ge examination needless to say a determination based on partial facts can never be relied upon by the party who failed to supply all the pertinent facts causing the service irs to arrive at an erroneous conclusion therefore in this case retroactive revocation of org’s type il sec_509 supporting_organization foundation status is justified and results in org being treated as a private_foundation as of september14 20xx and all chapter excise_taxes applicable as of that date with said taxes to be determined upon the final outcome of org’s appeal c disqualified persons although org adamantly denies that director-1 is a disqualified_person in its protest the fact remains that he is a disqualified_person the agents are required to go through many twists and turns as will be seen in this section in order to follow the structure the family and the co- companies have set up below under the history section is a summary of facts found on co-6 website additionally facts about the organization’s structure and relationships have been provided to the service in a variety of returns filed as well as through information document requests answered during examination we have determined that director-1 is a disqualified_person as described by internal_revenue_code a director to the org as listed on part v to the form_1023 filed with the irs on director-1 is december 20xx additionally it is noted that he is listed as the primary contact for the org on the form_1023 it is also noted that director-1 is reported to be the initial resident agent of org in its articles of incorporation field with the state of state on september 20xx director-1 is a disqualified_person as described by internal_revenue_code sec_4946 a foundation_manager within the meaning of subsection b additionally director-3 and director-2 are disqualified persons as they too are directors of org under internal_revenue_code sec_4946 and were listed on part v of form_1023 naturally if org is not considered a tax exempt_organization under sec_501 or a public foundation under sec_509 then by implication it cannot be treated as an integrated_auxiliary_of_a_church under sec_1_6033-2 form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 42-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org also director-1 is a disqualified_person due to his relationship to the co-1 he is currently married to individual-1 individual-1 is the daughter to individual-3 __ and individual-2 _ a history of the co-6 presented below will provide support for the fact that director-1 is a disqualified_person to the org as org’s sole source of funding came directly and indirectly from co-6 a self-described privately held company director-1 is a disqualified_person as described by internal_revenue_code sec_4946 a member_of_the_family family owners of is a substantial_contributor to co-6 co-6 company is a disqualified_person to the org as it org as described by internal_revenue_code sec_4946 in org’s protest to our day letter dated may 20xx org has indicated that the steps taken to deliver the non-voting limited_partnership interests in the partnership were pre-wired they also stated the following the co-6 co-6 companies owned most of the real_estate on on november i 20xx that which the co-6 businesses operated a series of integrated steps co-6 i transferred a changed material portion of its real_estate to co-3 in exchange for co-3 shares and ii in a taxable transaction immediately distributed the co-3 shares to its ultimate beneficial owners the partners of llp-3 in to an contributed partnership in limited_partnership_interest org never co-6 is owned by llp-3 a delaware limited_partnership with an charitable limited_partner that charity received of co-3's shares and simultaneously granted those shares to org conditioned upon the shares being simultaneously exchange for beneficially owned co-3 shares the co-3 transaction was undertaken for a valid business reason in 20xx co-6 determined that it should segregate a material portion of its real_estate from its distribution business similar to how it had reorganized its country real_estate holdings to shield the real_estate from product_liability exposure and to achieve other risk management objectives co-6 sold some different perishable and nonperishable products a number of which were susceptible to observing contamination devastating claims against food industry providers for listeria and e was coli concerned that real_estate from its distribution business product_liability or environmental lawsuits could not only materially damage the distribution business but place thus co-6 developed a its significant real_estate holdings at risk diversification plan to distribute much of its real_estate to a separate a company co-3 form 886-a rev cat no 20810w department of the treasury - internal_revenue_service owned and controlled by unless co-6 separated its contamination fatalities see co-6 webpage at http www co-6 com board_of directors other food safety co-6's would issues after that and be page of explanation of items name of taxpayer tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx org partnership partnership unrelated to co-6 contrary to the irs's statement org was never in a position of guaranteed yearly distributions org never held a voting interest in co-3 partnership or any other entity org acquired the co-3 shares on the condition that it simultaneously contribute the shares to partnership for a limited_partnership_interest in partnership all of the steps were pre-wired that is the parties agreed that the steps were dependent on each other and that each one would take place simultaneously org agreed to that condition in order to receive an limited_partnership_interest in partnership - an asset with a value in excess of dollar_figure million that condition it would not have received the interest if org had not agreed to in summary org never controlled an activity no less gave up control of an activity to a for-profit entity org received an nonvoting interest in partnership an asset with a value in excess of dollar_figure million all of the steps culminating in partnership receiving the co-3 shares occurred on the same day november i 20xx in the years 20xx 20xx and 20xx the co-1 inc board_of advisors consisted of advisor-1 advisor-2 advisor-3 advisor-4 and advisor-5 history of the co-6 co-6 under the history tab on the co-6 co-6 webpage http www co-6 com en about- us history page they proclaim that they are the largest family-owned broadline foodservice distributor in north america-and one of the largest privately held companies in the united_states important to the history of this company is one ancestor to the current day family members of the family individual-4 individual-4 joined the company at age he married individual-5 in 19xx they had two children that also became partners at co-6 individual-1 and advisor-5 individual-4 became a partner in 19xx at this time the name of the company became co-9 in 19xx individual-4’s brother individual-6 joined the company in 19xx the company is reorganized by individual-4 and individual-6 and renamed co-6 in 19xx individual-3 son of individual-4 joined the company he became president in 19xx in 19xx individual-5 son of individual-4 joined the company he became secretary treasurer in 19xx individual-1 _ son to individual-4 and individual-5 was married to individual-2 __ and they had children advisor-1 advisor-4 individual-7 and individual-8 children of this union that are currently on the board_of advisors include advisior-1 and advisor-4 individual-7 is now known as individual-7 individual-8 is now known as individual-1 and she is married to form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number year period ended 12-31-20xx 12-31-20xx 12-31-20xx name of taxpayer org director-1 all of these descendants to individual-4 have various ownership interests in co-6 companies individual-9 son to individual-4 and individual-5 was married to individual-10 their child advisor-5 is currently on the board_of advisors to co-1 inc in 19xx advisor-1 son of individual-3 joined the company in 19xx advisor-9 son of individual-9 joined the company in 19xx individual-11 and individual-12 join the co-6 board_of directors in 19xx advisor-1 replaced his father individual-3 as president in 19xx advisor-4 brother to advisor-1 and son of individual-3 is named operations manager during 19xx the ownership of co-6 was reorganized according to individual-13 memorandum dated june 20xx quoted from this memorandum the purpose for the reorganization was for the purpose of consolidating the management and control of this privately held company and to assure the ownership would continue for the benefit of its family also according to this memorandum the stock ownership of co-1 inc has not changed since july 19xx see the attached copy of the june 20xx memorandum at exhibit e in the years 20xx 20xx and 20xx the co-1 board_of advisors consisted of advisor-1 advisor-2 advisor-3 advisor-4 and advisor-s further delineation of co-6 ownership co-1 inc board_of advisors in 20xx 20xx and 20xx were advisor-1 advisor-2 advisor- advisor-4 and advisor-5 co-1 inc is the parent to co-6s inc co-1 inc is owned by the llp-3 the llp-3 has two classes of partnership interests general_partnership interests and limited_partnership interests the co-1 owns of the general_partnership interests which have voting rights therefore the co-1 has of the voting interests in 19xx however overall co-1 owns of the total partnership interests in the llp-3 cq-1 at the time org applied for exemption was the general_partner of the partnership the individual with signatory authority over the partnership on november 20xx was advisor-1 co-1 is owned by the trust the beneficiaries to the trust are individual-1 a member of the pincite advisor-1 pincite advisor-4 pincite and individual-7 pincite the of the of the co-1 which in turn is the general_partner to the partnership of which approximately non-voting interest is owned by org additionally co-1 owns of the stock in co-1 inc the parent to co-6s inc family married to director-1 family siblings own family irrevocable_trust is a complex_trust the form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items name of taxpayer tax identification_number org llp-1 owns a percentage of partnership see the chart provided on page above in part signing for co-7 as general_partner and manager was advisor-1 year period ended 12-31-20xx 12-31-20xx 12-34-20xx llp-2 owns a percentage of partnership see the chart provided on page above in part signing for llp-2 as general_partner and manager was advisor-5 co-8 is the general_partner of llp-2 which resides at the same address as co-7 llp-1 and co-8 section c conclusions regarding disqualified persons director-1 is a disqualified_person to the org as he is related to the a director on the board_of the org family as well as being seemingly the family particularly the following siblings advisor-1 advisor-4 individual-7 individual-7 and individual-8 married to director-1 via their combined interest in trust which in turn owns of the co-1 that is the general_partner to the partnership by aggregating their votes and or positions of authority have the ability to significantly affect the operations of the org and may prevent the org from performing its charitable acts additionally out of members on the board_of advisors to co-6 are from the family advisor-1 advisor-4 and advisor-5 this is prohibited by sec_1_509_a_-4 of the regulations this regulation section provides in pertinent part that under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization d overall conclusion it seems org believes even if they are being used for the private benefit of the family they still gave away funds for a sec_501 purpose which should negate any adverse private benefit determination however this report along with all the other writings of the te_ge examining agents demonstrates a sec_501 organization cannot be used to advance support or aid in a substantial way any private interest like the benefit family and their related entities no matter the size or importance of any exempt_purpose a type il additionally in substance be controlled by a sec_509 supported_organization not merely in form pretend to be and said supported_organization s must be readily identifiable a supporting_organization must truly section idr idr and attachment to form_1023 application_for exemption form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of explanation of items tax identification_number name of taxpayer org org has failed to support its contention that its sec_501 exemption should not be revoked however should the appeals_division rule otherwise then org’s type il sec_509 supporting_organization public foundation status should be revoked retroactively causing org to be treated as a private_foundation year period ended -20xx 12-31-20xx 12-31-20xx form 886-a rev cat no 20810w department of the treasury - internal_revenue_service page of
